Title: From Thomas Jefferson to Levi Lincoln, 23 March 1808
From: Jefferson, Thomas
To: Lincoln, Levi


                  
                     Dear Sir 
                     
                     Washington Mar. 23. 08.
                  
                  Your letter on the subject of mr Lee came safely to hand. you know our principles render federalists in office safe if they do not employ their influence in opposing the government, giving their own vote according to their conscience. if this be so as to those put in office by others, a portion as to those put in by ourselves.
                  We have recieved from your presses a very malevolent & incendiary denunciation of the administration, bottomed on absolute falsehood from beginning to end. the author would merit exemplary punishment for so flagitious a libel, were not the torment of his own abominable temper punishment sufficient for even as base a crime as this. the termination of mr Rose’s mission, re infecta, put it in my power to communicate to Congress yesterday every thing respecting our relations with England & France which will effectually put down mr Pickering & his worthy coadjutor Quincy. their tempers are so much alike, and really their persons, as to induce a supposition that they are related. the embargo appears to be approved, even by the federalists of every quarter except yours. the alternative was between that & war, and in fact it is the last card we have to play short of war. but if peace does not take place in Europe, and if France & England will not consent to withdraw the operation of their decrees & orders from us, when Congress shall meet in December they will have to consider at what point of time the embargo continued becomes a greater evil than war. I am inclined to believe we shall have this summer & autumn to prepare for the defence of our seaport towns, and hope that in that time the works of defence will be compleated which have been provided for by the legislature. I think Congress will rise within three weeks. I salute you with great affection & respect.
                  
                     Th: Jefferson 
                     
                  
               